COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
MARCELINO CHAVEZ,                                               No. 08-14-00190-CV
                                               §
                             Appellant,                            Appeal from the
                                               §
v.                                                                41st District Court
                                               §
UNIVERSITY MEDICAL CENTER                                     of El Paso County, Texas
OF EL PASO F/K/A THOMASON                      §
MEDICAL CENTER,                                                   (TC# 2010-3010)
                                               §
                              Appellee.
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 27TH DAY OF AUGUST, 2014.


                                           GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.